Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species J, drawn to claims 2, 3, 5-7, and 9-14 in the reply filed on April 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 3, 5-7, and 10-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Pub. No. 2010/0185292 to Hochschuler et al.
As to Claim 2, Hochschuler discloses a method for spinal fusion [0015, 0036, 0086]. The method comprises inserting a spacer (900) between first (1210) and second (1220) adjacent vertebrae (Fig. 12, [0091]) and securing the spacer (900) to the first vertebra by engaging an anchor (including 1900, 1902, 1920, Fig. 21) with both the spacer and the first vertebra [0119, 0089-0090], wherein the step of securing includes slidingly engaging a first portion (analogous to 1070, Fig. 11) of the anchor with the spacer [0090], and rotating a second portion (1920) of the anchor with respect to the first portion (1070) of the anchor (Fig. 21, [0119]).  
Claim 3, Hochschuler discloses a method for spinal fusion wherein the step of securing includes threading the second portion (1920) of the anchor into the first vertebra [0119].  
As to Claim 5, Hochschuler discloses a method further comprising securing the spacer (900, Fig. 12) to the second vertebra (1220) by engaging a second anchor (1000) with both the spacer and the second vertebra (Fig. 12, [0091]).
As to Claim 6, Hochschuler discloses a method wherein the step of securing the spacer to the second vertebra includes slidingly engaging a first portion (1070) of the second anchor (1000) with the spacer [0090], and rotating a second portion (1920) of the second anchor with respect to the first portion (1070) of the second anchor (Fig. 21, [0119]).  
As to Claim 7, Hochschuler discloses a method wherein the step of securing the spacer to the second vertebra includes threading the second portion (1920) of the second anchor into the second vertebra [0119]. 
As to Claim 10, Hochschuler discloses a bone anchor (including 1900, 1902, 1920, Fig. 21). The bone anchor comprises a first portion (analogous to 1070, Fig. 11) to slidingly engage a prosthesis (900, 1930), and a second portion (1920) rotatably connected to the first portion [0119-0120, 0089-0090]
As to Claim 11, Hochschuler discloses a bone anchor (including 1900, 1902, 1920, Fig. 21) wherein the second portion (1920) includes threads (Fig. 21, [0119-0120]).
As to Claim 12, Hochschuler discloses a bone anchor (including 1900, 1902, 1920, Fig. 21) further comprising a leg (1906) connecting the second portion (1920) to the first portion analogous to 1070, Fig. 11), wherein the second portion is spaced apart from the first portion (Fig. 21).
As to Claim 13, Hochschuler discloses a bone anchor wherein the first portion comprises a dovetail beam (1070, Fig. 11, [0090]).  
As to Claim 14, Hochschuler discloses a system for spinal fusion (Figs. 12, 21, [0015]). The system comprises an intervertebral spacer (900) sized and shaped to at least partially fill an intervertebral disc .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2010/0185292 to Hochschuler et al. in view of U.S. Patent No. 7,658,766 to Melkent et al.
	As to Claim 9, Hochschuler, discloses the claimed invention except for wherein the step of inserting includes inserting the spacer between the first and second vertebrae from a lateral approach.  
Melkent discloses a method for spinal fusion (Col. 1, Lines 40-50) wherein the step of inserting includes inserting the spacer (10) between the first and second vertebrae from a lateral approach (Col. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for spinal fusion of Hochschuler with the lateral approach modification of Melkent in order to allow for an optimal approach for desired placement of the implant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775